                    Case 20-19526-SMG           Doc 16       Filed 10/23/20      Page 1 of 5



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

IN RE:                                                          CASE NO. 20-19526-SMG

CARLOS ENRIQUE HERNANDEZ                                        CHAPTER 7


                      Debtor                             /

                               TRUSTEE’S NOTICE OF SALE TO DEBTOR

ALL CREDITORS AND INTERESTED PARTIES ENUMERATED ON THE LIST ATTACHED TO
 THE ORIGINAL NOTICE ON FILE WITH THE COURT AND THOSE PARTIES REGISTERED
              WITH THE COURT TO RECEIVE ELECTRONIC NOTICE.

         COMES NOW the Trustee, Marc P. Barmat (the “Trustee”), and files this Notice of Sale regarding
assets of the above referenced bankruptcy estate to wit: the Trustee’s right, title, and interest in the following
asset(s):     household goods and furnishings, electronics, firearms, clothing, jewelry, animals, cash,
Chase checking #9133, BB&T checking #8577, and rental security deposit.
         The Debtor has offered to pay $3,850.00 1 to repurchase the equity in the above asset(s). The Debtor
has claimed the allowed statutory exemptions against the asset(s) above.
TERMS AND CONDITIONS OF SALE ARE AS FOLLOWS:
         A.        PAYMENT METHOD: Payment must be made at the close of bidding in the form of a
cashier's check, payable to Marc P. Barmat, Trustee, unless you have been pre-approved for writing a check
by the Trustee.
         B.        LOCATION OF SALE: The sale will be conducted at the office of the Trustee located at
2255 Glades Road, Ste 301E, Boca Raton, FL 33431.
         C.        PREVIEW TIME AND LOCATION: Contact the Trustee's office for details.
         D.        CONDITION OF ASSETS: Every effort has been made to provide as complete and
accurate description as possible. The Trustee's office makes no representations as to the condition of any
asset being sold. Everything is sold "as-is," "where-is" condition and without any warranty or guarantee.
         E.        DOCUMENTATION PROVIDED AT CLOSE OF SALE: A Report of Sale will be filed
with the Court once payment has been provided. Payment is due within two (2) calendar days. All property
must be removed within two (2) calendar days of the sale.
         F.        FLORIDA STATE SALES TAX: The Trustee is required by the State of Florida to
collect sales tax at a rate of 7% on all sales of personal property if applicable. If you wish to request tax
exempt status on sales, you are required to provide an Annual Resale Certificate to the Trustee. The
Certificate must include the name and address of the purchaser, the effective date and number of the dealer's
1
 The Debtor is paying the estate five (5) payments of $650 and one (1) payment of $600 beginning November 1, 2020
and on the 1st of each month thereafter until paid in full.
                  Case 20-19526-SMG            Doc 16       Filed 10/23/20      Page 2 of 5



Certificate of Registration, and the dealer's signature. The Bill of Sale in tax exempt sales will contain the
name of the business or person holding the sales tax certificate. IF YOU HAVE NOT COMPLIED WITH
THIS REQUIREMENT AT THE TIME OF THE SALE, SALES TAX WILL BE COLLECTED. (Not
applicable).
        ALL SALES ARE SUBJECT TO CONFIRMATION BY THE TRUSTEE.
        Any interested party may file a written objection, if any, with the Clerk, United States Bankruptcy
Court, located at 299 East Broward Blvd., room 112, Fort Lauderdale, FL 33301, stating their objection,
and must serve a copy on the Trustee prior to the sale date.
        Pursuant to Bankruptcy Rule 6004 and Local Rule 6004-1(D), this proposed sale will be deemed
approved without the necessity of a hearing or Order if no objection to the sale is filed and served within
21 days from the date of service of this notice, or, at least 5 days prior to the date of the proposed sale.
        I HEREBY CERTIFY that a true and correct copy of the Trustee’s Notice of Sale was served on
those parties enumerated on the attached service list and to those parties registered with the Court to receive
notices electronically.
       Dated: October 23, 2020
                                                        By: /S/ Marc P. Barmat, Trustee
                                                            MARC P. BARMAT, TRUSTEE
                                                            2255 Glades Road, Suite 301E
                                                            Telephone: (561) 395-0500
                                                            Facsimile: (561) 338-7532
                                                            Email: barmat.trustee@furrcohen.com




                                                        2
                                  Case 20-19526-SMG      Doc 16          Filed 10/23/20   Page 3 of 5
Label Matrix for local noticing              Synchrony Bank                                  21st Century Oncology Inc
113C-0                                       PRA Receivables Management, LLC                 POB 862152
Case 20-19526-SMG                            PO Box 41021                                    Orlando, FL 32886-2152
Southern District of Florida                 Norfolk, VA 23541-1021
Fort Lauderdale
Fri Oct 23 12:53:53 EDT 2020
Aes/ Edsouth                                 Assetcare                                       BCA Financial Services, Inc
Pob 61047                                    2222 Texoma Pkwy, Suite 180                     18001 Old Cutler Road, Suite 462
Harrisburg, PA 17106-1047                    Sherman, TX 75090-2484                          Miami, FL 33157-6437



BioReference Laboratories                    Blaine P Mitchell, DO                           Capital One Bank Usa N
POB 21134                                    500 North Hiatus Road, Suite 200                Po Box 30281
New York, NY 10087-1134                      Pembroke Pines, FL 33026-5213                   Salt Lake City, UT 84130-0281



Cavalry                                      Cb Indigo/gf                                    Ccs/first National Ban
POB 520                                      Po Box 4499                                     500 East 60th St North
Valhalla, NY 10595-0520                      Beaverton, OR 97076-4499                        Sioux Falls, SD 57104-0478



Celtic Bank/contfinco                        Celtic/cont                                     Conduent
4550 New Linden Hill Road                    4550 New Linden Hill Road                       POB 30114
Wilmington, DE 19808-2930                    Wilmington, DE 19808-2930                       Salt Lake City, UT 84130-0114



Deborah Cintron                              (p)DELL FINANCIAL SERVICES                      Dr. Arturo R. Logrono, MD
9217 SW 227th Street, Unit 5                 P O BOX 81577                                   1 SW 129th Ave, Suite 201
Miami, FL 33190-1885                         AUSTIN TX 78708-1577                            Pembroke Pines, FL 33027-1716



Dr. Augusto E Whittwell                      Dr. David S Marshall, MD                        Dr. Isaac Levy, MD
6705 SW 57th Avenue, Suite 416               3600 Washington St                              7770 Davie Road Extension
Miami, FL 33143-3644                         Hollywood, FL 33021-8216                        Hollywood, FL 33024-2516



Edfinancial                                  Francisco R. Maderal, MD                        Freedom Road Financial
120 N Seven Oaks Drive                       2140 W 68th St #300                             10605 Double R Blvd
Knoxville, TN 37922-2359                     Hialeah, FL 33016-1815                          Reno, NV 89521-8920



(p)FIRST SAVINGS BANK                        Fst Premier                                     Greater Florida Anesthesiologists LLC
PO BOX 5096                                  3820 N Louise Ave                               PO Box 17426
SIOUX FALLS SD 57117-5096                    Sioux Falls, SD 57107-0145                      Clearwater, FL 33762-0426



HSBC Card Services                           Indira Hernandez                                Internal Revenue Service*
PO BOX 5222                                  4964 SW 134th Avenue                            POB 7346
Carol Stream, IL 60197-5222                  Hollywood, FL 33027-5510                        Philadelphia, PA 19101-7346
                                   Case 20-19526-SMG      Doc 16         Filed 10/23/20   Page 4 of 5
Jonathan D. Bratter, DO                       (p)JPMORGAN CHASE BANK N A                     Larkin Community Hospital
1951 SW 172nd Ave, Suite 203                  BANKRUPTCY MAIL INTAKE TEAM                    7031 SW 62nd Ave
Hollywood, FL 33029-5613                      700 KANSAS LANE FLOOR 01                       Miami, FL 33143-4701
                                              MONROE LA 71203-4774


Lending Club Corp                             Memorial Healthcare Systems                    Memorial Hospital West
595 Market St                                 2900 Corporate Way                             PO Box 628249
San Francisco, CA 94105-2807                  Hollywood, FL 33025-3925                       Orlando, FL 32862-8249



Midland Credit Management                     NCB Management Services, Inc                   Navy Fcu
POB 60578                                     POB 1099                                       One Security Place
Los Angeles, CA 90060-0578                    Langhorne, PA 19047-6099                       Merrifield, VA 22119-0001



Navy Federal Cr Union                         Office of the US Trustee                       Quest Diagnostics
820 Follin Lane Se                            51 S.W. 1st Ave.                               PO BOX 4911
Vienna, VA 22180-4907                         Suite 1204                                     Southeastern, PA 19398-4911
                                              Miami, FL 33130-1614


Rausch Sturm                                  (p)RENT RECOVERY SOLUTIONS                     Surgical Solutions of Miami, LLC
250 N Sunnyslope Road, Suite 300              1945 THE EXCHANGE STE 120                      6705 Red Road, Suite 416
Brookfield, WI 53005-4824                     ATLANTA GA 30339-2062                          Miami, FL 33143-3644



Surgicare of Miramar                          Syncb/care Credit                              Syncb/ppc
14601 SW 29th Street, Suite 301               C/o Po Box 965036                              Po Box 965005
Hollywood, FL 33027-4714                      Orlando, FL 32896-0001                         Orlando, FL 32896-5005



Syncb/rooms To Go                             Tammy K Windisch, DO                           Tenet Florida Physicians Services
C/o Po Box 965036                             703 N Flamingo Rd                              POB 100198
Orlando, FL 32896-0001                        Hollywood, FL 33028-1006                       Atlanta, GA 30384-0198



Webbank/fingerhut                             Wells Fargo Bank, N.A.                         Westlake Financial Svc
6250 Ridgewood Road                           POB 6426                                       4751 Wilshire Bvld
Saint Cloud, MN 56303-0820                    Carol Stream, IL 60197-6426                    Los Angeles, CA 90010-3847



Wff Cards                                     Carlos Enrique Hernandez                       Marc P Barmat
Cscl Dispute Team N8235-04m                   4964 SW 134 Ave.                               2255 Glades Rd Suite 301E
Des Moines, IA 50306                          Hollywood, FL 33027-5510                       Boca Raton, FL 33431-7383



Mitchell J. Nowack Esq.
8551 Sunrise Blvd #208
Plantation, FL 33322-4007
                                  Case 20-19526-SMG              Doc 16           Filed 10/23/20     Page 5 of 5

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Dell Financial Services                              Fsb Blaze                                            Jpmcb Card
c/o DFS Customer Care Dept                           500 E. 60th Street                                   Po Box 15369
POB 81577                                            Sioux Falls, SD 57104                                Wilmington, DE 19850
Austin, TX 78708


Rent Recovery Solutions                              End of Label Matrix
1945 The Exchange SE, Suite 120                      Mailable recipients     57
Atlanta, GA 30339                                    Bypassed recipients      0
                                                     Total                   57
